900 F.2d 260
134 L.R.R.M. (BNA) 2568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MIDWEST MECHANICAL SYSTEMS CONTRACTING, INC., Respondent.
No. 90-5287.
United States Court of Appeals, Sixth Circuit.
April 18, 1990.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and AVERN COHN, District Judge*.


2
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Midwest Mechanical Systems Contracting, Inc., Farmington Hills, Michigan, its officers, agents, successors, and assigns, enforcing its order dated August 31, 1989, in Case No. 7-CA-28974(1) and 7-CA-28974(2), and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the Court that the Respondent, Midwest Mechanical Systems Contracting, Inc., Farmington Hills, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

5
(a) Repudiating and refusing to adhere to their 1987-1989 collective-bargaining agreement with the Union until the July 31, 1989 expiration date.


6
(b) Discharging employees for engaging in union or other protected concerted activity.


7
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the National Labor Relations Act (hereinafter called the Act).


8
2. Take the following affirmative action necessary to effectuate the policies of the Act.


9
(a) Comply with the terms and conditions of the above-described contract from February 14 to July 31, 1989.


10
(b) Make whole the employees, in the manner set forth in the remedy of the Board's decision, for any losses of wages and benefits they may have suffered as a result of the Respondent's failure to adhere to the contract from February 14 to July 31, 1989, including, if appropriate, appropriate contributions to employee benefit trust funds established by the contract and any expenses ensuing from any failure to make those contributions.


11
(c) Offer Larry Richardson and Mike Southall immediate and full reinstatement to their former positions or, if those positions no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed, and make them whole for any loss of earnings and other benefits they may have suffered as a result of the Respondent's discrimination against them in the manner set forth in the remedy of the Board's Decision.


12
(d) Remove from their files any references to the discharges of Larry Richardson and Mike Southall on February 14, 1989, and notify them, in writing, that this has been done and that the evidence of the discharges will not be used as a basis for future personnel actions against them.


13
(e) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


14
(f) Post at its Michigan place of business copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


15
(g) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

16
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


17
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

18
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


19
WE WILL NOT repudiate and refuse to adhere to our 1987-1989 collective-bargaining agreement with Sprinkler Fitters Local 704, United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFL-CIO through the July 31, 1989 expiration date.


20
WE WILL NOT discharge employees for engaging in union or other protected concerted activity.


21
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


22
WE WILL comply with the terms and conditions of the above-described contract from February 14 to July 31, 1989.


23
WE WILL make our employees whole with interest for any losses of wages and benefits they may have suffered as a result of our failure to adhere to the 1987-1989 collective-bargaining agreement with the Union until the contract expired on July 31, 1989, including, if appropriate, making appropriate contributions to employee benefit trust funds established by the contract and reimbursing employees for any expense ensuing from any failure to make those contributions.


24
WE WILL offer Larry Richardson and Mike Southall immediate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or other rights or privileges previously enjoyed, and WE WILL make them whole for any loss of earnings and other benefits resulting from their discharges, less any interim earnings, plus interest.


25
WE WILL notify Larry Richardson and Mike Southall that we have removed from our files any references to their discharges, and that the discharges will not be used against them in any way.


26
MIDWEST MECHANICAL SYSTEMS CONTRACTING, INC., (Employer)

Dated __________ By ____________________

27
(Representative) (Title)


28
This is an official notice and must not be defaced by anyone.


29
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation